Citation Nr: 1514122	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, rated as 20 percent disabling prior to July 2, 2012 and as 40 percent disabling beginning July 2, 2012.

2.  Entitlement to special monthly compensation based on the need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  The increased rating issue on appeal was remanded by the Board to the RO in June 2012 to obtain a diabetes examination.  

Examination of the veteran's diabetes was conducted in July 2012.  Consequently, there has been substantial compliance with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

A March 2015 rating decision granted entitlement to service connection for a major vascular neurocognitive disorder and assigned a 50 percent rating effective November 20, 2014.

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge in February 2015, and a transcript of the hearing is of record.  

The increased rating issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

The veteran testified at his February 2015 video conference hearing that he wished to withdraw the issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At his February 2015 video conference hearing, the Veteran testified that he wished to withdraw his appeal on the issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the February 2015 hearing testimony from the Veteran indicates that he no longer wishes to pursue the appeal on the issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person.  Rather, he states that he wishes to withdraw his appeal on this issue.  

As a result of the withdrawal of this issue, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person.


ORDER

The appeal as to entitlement to special monthly compensation based on the need for the aid and attendance of another person is dismissed.


REMAND

The Veteran and his wife testified at the February 2015 video conference hearing that he was hospitalized on two occasions in January 2014, once at the VA West Haven Medical Center (VAMC) and once at Hartford Hospital.  Although the January 2014 medical records from Hartford Hospital are of record, the reports from West Haven are not of record.  Additionally, although there was testimony at the hearing that the Veteran was provided diabetes monitoring through a VA visiting nurse program during the summer of 2014, from approximately May through September of 2014, these records are also not on file.  The above-noted evidence needs to be associated with the record prior to Board adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  A copy of the January 2014 VA inpatient or outpatient treatment at the West Haven VAMC must be obtained and added to the record.  All attempts to secure this evidence must be documented in the claims files.

2.  An attempt must be made to obtain and associate with the record copies of any treatment reports for the Veteran from the VA visiting nurse program for the summer of 2014.  All attempts to secure this evidence must be documented in the claims files.

3.  After the above have been completed, the increased rating issue on appeal will be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


